DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s amendment and response to restriction of 6/22/22 are entered.
	Claims 1-33 are pending.

Note: Non-Compliant Amendment, forgiven
	It should be noted that the amendment of 6/22/22 contains the claim identifier “Currently Amended”, for Claim 33.  However, the proper Claim identifier is “Withdrawn – Currently Amended”.  In the interest of compact prosecution, the response is nonetheless considered.  However, future improper claim identifiers may lead to a notice of non-compliant amendment.

Election/Restrictions
Claims 19-33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/22/22.
Claims 1-18 are considered herein.

Specification
For clarity of record, the specification of 8/28/18 is accepted.

Drawings
For clarity of record, the drawings of 11/28/18 are accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites “wherein a first set of microbubbles is laser-generated”.  It is not clear what is being claimed, because Claim 10 recites “further comprising contrast-agent type microbubbles”.  Is this the first set?  Or something else?

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 6-9, and 13-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mulholland, et al. (1999) “Cell Loading with Laser-Generated Stress Waves: The Role of the Stress Gradient”, Pharmaceutical Research, 16(4): 514-18.
	Claim 1: Figure 1 shows the arrangement of a device during experiments to determine delivery of substances to cells. In the structure, cells are in a solution adjacent to the laser-activated surface (i.e., the distance is present as they are not the same substance as the wall), and the laser is used to excite the wall, to thereby excite it and cause a stress wave formation, which then causes formation of holes in the cells, and in these experiments, dextrans are shown to enter the cell (e.g., p. 516).  Thus, the structure is anticipated.
	Claim 2: the cells were placed into the wells, and were removed to be analyzed (e.g., p. 515, col. 1, paragraph 2).
	Claim 4.  The cells are stationary during the laser excitation and subsequent stress wave formation.
	Claim 6: the surface, being located adjacent to the cells, was used to selectively target those cells for poration.
	Claim 7: the surface is targeted in space, and thus, meets the claim.
	Claim 8: the laser is only temporarily activated, and thus is temporally targeted.
	Claim 9: Instances of 5-20 stress waves are taught (e.g., p. 516, col. 2, paragraph 3).
	Claims 13-15: both ruby and ArF excimer lasers are taught, which anticipate embodiments of each claim (e.g., Figure 1).
 	Claim 16: dextrans are utilized, which anticipate several embodiments of the Markush group, including small molecules, and polymer constructs, and microbeads.
	 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-9, 13, and 15-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fan, et al. (2014) “Laser-induced microbubble poration of localized single cells”, Lab on a Chip, 14: 1572-87.
Claim 1: Figure 1 demonstrates a laser-activated surface with a cell on the chamber opposite, on glass, and a laser pulse applied to the surface, to make a microbubble that causes holes in the cell.  The same causes the passage of molecules in the medium to pass into the cells (e.g., Figure 2).
Claim 4: the cells are stationary (e.g., Figure 1).
Claim 5: the cargo is in the layer between where the cell is, and the laser-activated surface.
Claim 6: the surface is so selectively targeted, that is why the cell is positioned there.
Claim 7: the surface is spatially targeted as it hits the surface where the cell is nearby (e.g., Figure 1).
Claim 8: the surface is temporally targeted, as the laser is not on all the time.
	Claim 9: the microstreaming also causes movement of the molecules, aiding in the diffusion of the molecules into the cell (e.g., p. 1573, last paragraph).
	Claim 13: solid state diode lasers were used (Figure 1).
	Claim 15: the laser is directly modulated (p. 1573, col. 2, paragraph 2).
	Claim 16: FITC-dextrans were used, meeting several embodiments claimed (e.g., pp. 1574-75, paragraph bridging).
	Claims 17-18: the surface contains an indium tin oxide thin layer (e.g., Figure 1).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-8, and 16 is/are rejected under 35 U.S.C. 102(a)(2) as being (a)(2) by WO 2017/062838 A1 to Wu, et al, dated 4/13/17.
	Claim 1-3: Wu teaches the flow of cells, tagged with a nanoparticle, and being outside the cell, is “at a distance” from the nanoparticle laser-activated surface.  The nanoparticle surface is excited and causes poration and transfection by cargo in the medium (p. 3). 
	Claim 4: stationary transfection is also taught (e.g., Figure 1).
	Claim 6-7: the surface is targeted to the specific cells attached, and is therefore also spatially targeted.
	Claim 8: the surface is temporally targeted because it is activated at the time of laser activation.
	Claim 16: at least CDN cargo is taught (paragraph 32), which anticipates at least the embodiment “polymer constructs”.

Allowable Subject Matter
Claims 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claims 10-11, the use of contrast agent, is free of the art.  To wit, given the ability to deliver other agents through the method, the further compounding of the method with contrast agents, is not motivated in the art.

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M KELLY whose telephone number is (571)272-0729. The examiner can normally be reached M-F: 8a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT M. KELLY
Examiner
Art Unit 1633



/ROBERT M KELLY/Primary Examiner, Art Unit 1633